DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Amendment submitted on 06/09/2021 has been considered and entered.  Claims 9, 10, 12 and 14 have been amended.  Therefore, claims 1-15 are now pending in the present application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Martin (EP 0205870 A1). 
Regarding claim 12, Martin discloses a brake system for a vehicle (figs. 1-3), the brake system comprising: 
a plurality of brake calipers (2-5); 
a brake fluid container (7, 13) comprising a sensor (10 and also note the sensor circuit in figs. 2-3) configured to detect a parameter indicative of a water content of the brake fluid in the brake fluid container; and 
a control unit (11) configured to determine a water content of brake fluid in the brake fluid container based on the detected parameter and to estimate a water content of the brake fluid in a brake caliper based on the determined water content of brake fluid in the brake fluid container using a predetermined model describing the relation between the water content of brake fluid in a brake caliper and the water content in the brake fluid of the brake fluid container (note the abstract and constant display of the predetermined model/the experiments a relative humidity of 60%, the water absorption is about 4.5% by weight and at the same time the boiling temperature drops from 300° C to 130° C, wherein the display device can emit optical or acoustic signals to warn when the condition of the brake fluid in any of the brake lines does not meet the predetermined model in [0006]-[0008] of the English translation).
Re-claim 13, Martin discloses the control unit (11) is further configured to determine a water content of the brake caliper having the highest water content for a given water content of the brake fluid in the brake fluid container according to the predetermined model (note the abstract and constant display of the predetermined model/the experiments a relative humidity of 60%, the water absorption is about 4.5% by weight and at the same time the boiling temperature drops from 300° C to 130° C, wherein the display device can emit optical or acoustic signals to warn when the condition of the brake fluid in any of the brake lines does not meet the predetermined model).
Re-claim 14, Martin discloses the control unit (11) is further configured to estimate a water content of the brake caliper having the longest fluid connection between the brake caliper and the brake fluid container (note the abstract and constant display of the predetermined model/the experiments a relative humidity of 60%, the water absorption is about 4.5% by weight and at the same time the boiling temperature drops from 300° C to 130° C, wherein the display device can emit optical or acoustic signals to warn when the condition of the brake fluid in any of the brake lines does not meet the predetermined model).
Re-claim 15, Martin discloses the control unit (11) is further configured to estimate a water content of the brake caliper at the rear wheel on a side opposite of the driver side of the vehicle (note the abstract and constant display of the predetermined model/the experiments a relative humidity of 60%, the water absorption is about 4.5% by weight and at the same time the boiling temperature drops from 300° C to 130° C, wherein the display device can emit optical or acoustic signals to warn when the condition of the brake fluid in any of the brake lines does not meet the predetermined model).

Allowable Subject Matter
Claims 1-11 are allowed.

Response to Arguments
Applicant's arguments filed 06/09/2021 have been fully considered but they are not persuasive. 
Regarding Martin, the applicant argues that a sensor is arranged in each brake caliper and also may be arranged in the container, but there is nothing in Martin suggesting that the sensor arranged in the container can be used to determine the water content in the brake caliper.  The examiner strongly disagrees.  Martin discloses a single sensor (10) used to sense the water content of the brake fluid and provides an output signal to units (11 and 16) providing information to a display device (12) by which the user receives constant information including 
The applicant further argues that a predetermined model of Martin that is premised on the fact that monitoring of the water content of brake fluid is important since tests have shown that under certain conditions the water absorption is 4.5% and the boiling temperature drops from 300°C to 130°C. This is not at all the same as the claimed predetermined method describing a relation between water content in the brake caliper and the brake fluid container.  The examiner strongly disagrees.  The examiner notes that the monitoring device of Martin comprises an evaluation unit 11 to determine an output signal by comparing the input signal from the sensor to a predetermined parameter of a water content of the brake fluid, wherein a display device can emit optical or acoustic signals to warn when the condition of the brake fluid in any of the brake lines does not meet the predetermined parameter of a water content of the brake fluid (note [0006]-[0008]).  Therefore, it is clear that Martin discloses all of the limitations as claimed and thus the rejection is proper and valid.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657